EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Stephanie D. Scruggs on May 23, 2022.

The application has been amended as follows: 
	2.1. Claim 15 has been amended as follows:
-- 15.       (Currently Amended) A method of cleaning soiled textile fibers, comprising:
                 providing a cleaning composition comprising at least one acid in an amount of 25% to 70% of the cleaning composition by weight, at least one carbonate salt in an amount of 25% to 70% of the cleaning composition by weight, and at least one gum in an amount of 1% to 40% of the cleaning composition by weight, wherein the at least one gum includes gum arabic, guar gum, xanthan gum, or a combination thereof, and wherein the cleaning composition [includes less than 0.1 percent surfactant by weight of the cleaning composition] is free of surfactants;
                 dissolving the cleaning composition in water to form a liquid cleaner formula;
                 applying an amount of the liquid cleaner formula to one or more textile fibers;   
                 and removing at least a portion of the amount of the liquid cleaner formula from the one or more textile fibers.--
(support is found in paragraphs [0007], [0011]- [0014] of the specification, and portions of original claims 19 and 20).
	2.2. Claims 19, 20 and 25 have been cancelled.
	2.3. In claim 21:
	        a) line 2, the phrase --in an amount of 25% to 70% of the cleaning composition by weight-- has been added after “acid”
(support is found in paragraph [0013] of the specification)
                      b) line 3, the phrase --in an amount of 25% to 70% of the cleaning composition by weight-- has been added after “salt”
(support is found in paragraph [0012] of the specification)
	         c) lines 5-6, the phrase “includes less than 0.1 percent surfactant by weight of the cleaning composition” has been replaced with --is free of surfactants--
(support is found in paragraphs [0007] and [0012] of the specification, and a portion of original claim 25).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The rejection of claims 15 and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Browne (US Patent No. 4,534,876); and the rejection of claims 16 and 20-25 under 35 U.S.C. 103 as being unpatentable over Browne as applied to claims 17, 17 and 19 above are withdrawn in view of Applicant’s amendment and arguments therein.
	The claims, in their present amended forms, are found allowable in view of the newly found art to Caswell et al. (US 2010/0115708) (hereinafter “Caswell”) and Anderson et al. (US 2018/0249706) (hereinafter “Anderson”) in view of the following reasons:
	Caswell teaches fabric care compositions, articles and methods for supplying fabric care benefits to clothing or fabrics in an automated washing machine and by manual washing, wherein the fabric care compositions preferably have less than about 5% detergent surfactants, more preferably less than 1% and most preferably free of detergent surfactants, and the laundry articles can take a variety of forms in a variety of physical states all of which will rapidly dispense a unitized amount of one or more selected fabric care agents to a wash and/or rinse bath solution during the laundering process under a variety of conditions (see abstract; paragraph [0002]).  In one embodiment, Caswell  teaches an effervescent laundry article for dispensing in a laundry wash and/or rinse bath solution, the article having a fabric care composition comprising an active or mixture of actives that is between about 1% and about 99% of the composition and less than about 5%, preferably less than about 3% and more preferably less than about 1% detergent surfactant, and less than about 5%, preferably less than about 3% and more preferably less than about 1% fabric softener active, the composition having an effervescent system comprising an acid, carbon dioxide source and optionally a binder (see paragraph [0022]). It is preferred that the articles will be in the form of a capsule, tablet, pouch, sphere or envelope (see paragraph [0441]). In Example XII, Caswell teaches an effervesce article in the form of a tablet which comprises 20 wt% perfume complexed with zeolite (the active ingredient), 10 wt% Nymcel (sodium carboxymethylcellulose), 30 wt% sodium citrate, 19 wt% citric acid and 11 wt% sodium carbonate (see Table E in paragraph [0569]. See also Examples XIII-XXVI. It is noted that the sodium carboxymethyl cellulose was used as a binder as disclosed in paragraph [0557]. Caswell teaches other binders like anionic surfactants, homo- or co-polymeric polycarboxylic acid or their salts, nonionic surfactants, polyvinylpyrrolidones, polyethylene glycols, copolymers of maleic anhydride, and C10-C20 mono and diglycerol ethers (see paragraph [0557]). Caswell, however, does not teach, disclose or suggest a method of cleaning laundry with a composition comprising the recited gums in their respective proportions and the respective proportions of the acid and carbonate in combination with the gum, as required in independent claims 15 and 21. 
	Anderson, another relevant art, teaches a solid rinsing, cleaning and/or sanitizing compositions for various applications (see abstract) such as laundry and textile cleaning, and carpet cleaning (see paragraphs [0039] and [0207]). While Anderson teaches in Tables 1B, 1C and ID, solid compositions which comprise 5-95 wt% urea/acid complex, 0-75 wt% additional functional ingredients, which may include alkalinity and/or acidity source (see paragraphs [0170]-[0173]), and thickening or gelling agents which include natural gums such as xanthan gum, guar gum or other gums, among others (see paragraphs [0183]-[0184]), these compositions require quaternary ammonium compound, anionic surfactants or nonionic surfactants (see paragraphs [0072]-[0074]), which are excluded from the present claims.
	In addition, Applicant has shown in the specification on pages 24-27 and Fig. 1 that cleaning compositions comprising the recited acid, carbonate salt and gum arabic provide unexpected increase in cleaning efficiency when compared to similar composition without the gum. 
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                       /LORNA M DOUYON/                                                                       Primary Examiner, Art Unit 1761